Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Status of the Claims
Claims 1, 2, 4, 5-7, 13, 14, 16, 19-21, and 52-57 have been amended. Claims 5, 6, 10-12, 17, 18, and 22-51 have been canceled. Claims 1-4, 7-9, 13-16, 19-21, and 52-57 are pending, and deemed allowable.

Response to Arguments
Applicant’s arguments, see pg. 14, second paragraph, and pg. 17 second paragraph regarding the airway bill generation in an exact format required by the particular airline, filed 11/17/2021, with respect to the 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection has been withdrawn. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

The closet patent/patent application found relevant to the invention is Mundinger (2010/0280748). Mundinger discloses a system in transport and route planning, particularly in multi-modal route and travel planning, similar to that of the Applicant’s invention. Mundinger does not explicitly disclose generating an airway bill that matches a format required by a second airline, nor does the reference disclose eliminating, from the possible set of itineraries, the first possible itinerary in response to the first arrival time being outside of the cargo area hours for the first airport, and the third possible itinerary in response to the second arrival time being past the cargo cutoff time for the third air route.
The closest NPL reference found relevant to the invention is “ICT in multimodal transport and the technological trends: Unleashing potential for the future (Harris, et. al., 2014). The article discloses and explores the role of information and communication technologies in a multimodal transport network, including tracking methods and systems. The article does not, however, disclose generating an airway bill that matches a format required by a second airline, nor does the reference disclose eliminating, from the possible set of itineraries, the first possible itinerary in response to the first arrival time being outside of the cargo area hours for the first airport, and the third possible itinerary in response to the second arrival time being past the cargo cutoff time for the third air route.
As stated above in the “Response to Arguments” section, the Applicant’s arguments regarding generating a graphical representation of an airway bill for the second air route upon receiving the second geotagged scan information from the mobile device of the first driver at the second airport, wherein a format of the airway bill matches a format required by the second airline, overcomes the 35 U.S.C. 101 rejection. Further, the graphical representation of the airway bill is generated is triggered by the second geotagged scan information. This amended limitation is a technical improvement because it allows the system to interact with different computer systems of different airlines. As such, the 101 rejection is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628